 

Exhibit 10.2

EXECUTIVE EMPLOYMENT

AGREEMENT BY AND BETWEEN

HORIZON PHARMA, INC., HORIZON PHARMA USA, INC. AND

GEORGE P. HAMPTON

This Executive Employment Agreement (hereinafter referred to as the
“Agreement”), is entered into by and between Horizon Pharma, Inc., a Delaware
corporation, and its wholly owned subsidiary, Horizon Pharma USA, Inc., a
Delaware corporation, each having a principal place of business at 520 Lake Cook
Road, Suite 520, Deerfield, IL 60015, (hereinafter referred to together as the
“Company”) and George P. Hampton (hereinafter referred as to the “Executive”).  
The terms of this Agreement shall be effective commencing August 6, 2015 (the
“Effective Date”).

RECITALS

WHEREAS, the Company desires assurance of the continued association and services
of the Executive in order to continue to retain the Executive’s experience,
skills, abilities, background and knowledge, and is willing to continue to
engage the Executive’s services on the terms and conditions set forth in this
Agreement; and

WHEREAS, Executive desires to be in the continued employ of the Company, and is
willing to accept such continued employment on the terms and conditions set
forth in this Agreement.

AGREEMENT

1.

Employment.

1.1 Term.  The Company hereby agrees to continue to employ the Executive, and
the Executive hereby accepts continued employment by the Company, upon the terms
and conditions set forth in this Agreement.  The Executive originally commenced
employment with the Company in April 2014.  Executive’s employment shall be
governed under the terms set forth in this Agreement beginning on the Effective
Date and shall continue until it is terminated pursuant to Section 4 herein
(hereinafter referred to as the “Term”).

1.2 Title.  From and after the Effective Date the Executive will have the title
of Executive Vice President, Global Orphan Business and International Operations
(such position held by Executive during such period is hereinafter referred to
as “EVP GOB”) and Executive shall continue to serve in such other capacity or
capacities commensurate with his position as EVP GOB as the President and CEO of
the Company may from time to time prescribe.  

1.3 Duties.  The Executive shall do and perform all services, acts or things
necessary or advisable to manage and conduct the business of the Company and
shall have the authority and responsibilities which are generally associated
with the position of EVP GOB including being responsible for the Company’s
international operations and the U.S. orphan business unit.  The Executive shall
report to the President and CEO.

1.4 Policies and Practices.  The employment relationship between the Parties
shall be governed by this Agreement and the policies and practices established
by the Company and the Board of Directors (hereinafter referred to as the
“Board”).  In the event that the terms of this Agreement differ from or are in
conflict with the Company’s policies or practices or the Company’s Employee
Handbook, this Agreement shall control.

1.5 Location.  The Executive shall perform the services the Executive is
required to perform pursuant to this Agreement in Nashville Tennessee. The
Company may from time to time require the Executive to travel temporarily to
other locations outside of the Nashville Tennessee area in connection with the
Company’s business.

2.

Loyalty of Executive.

2.1 Loyalty.  During the Executive’s employment by the Company, the Executive
shall devote the Executive’s business energies, interest, abilities and
productive time to the proper and efficient performance of Executive’s duties
under this Agreement.  Subject to the prior written consent of the President and
CEO, the Executive is permitted to serve on the board of directors of one other
company, so long as the other company does not compete with the Company.

 

--------------------------------------------------------------------------------

 

2.2 Exclusive Employment.  Except with the prior written consent of the Chief
Executive Officer, Executive shall not, during the term of this Agreement,
undertake or engage in any other employment, occupation or business enterprise,
other than ones in which Executive is a passive investor.  Executive may engage
in any civic and not-for-profit activities so long as such activities do not
materially interfere with the performance of his duties hereunder or present a
conflict of interest with the Company.

2.3 Agreement not to Participate in Company’s Competitors.  During the Term of
this Agreement, the Executive agrees not to acquire, assume or participate in,
directly or indirectly, any position, investment or interest known by Executive
to be adverse or antagonistic to the Company, its business or prospects,
financial or otherwise or in any company, person or entity that is, directly or
indirectly, in competition with the business of the Company or any of its
affiliates.  Notwithstanding the foregoing, Executive may invest and/or maintain
investments in any public or private entity up to an amount of 2% of an entity’s
fully diluted shares and on a passive basis.

3.

Compensation to Executive.  

3.1 Base Salary.  The Company shall pay the Executive a base salary at the
initial annualized rate of four hundred fifty thousand dollars ($450,000.00) per
year, subject to standard deductions and withholdings, or such higher rate as
may be determined from time to time by the Board or the compensation committee
thereof (hereinafter referred to as the “Base Salary”).  Such Base Salary shall
be paid in accordance with the Company’s standard payroll practice.  Payments of
salary installments shall be made no less frequently than once per
month.  Executive’s Base Salary will be reviewed annually each December and
Executive shall be eligible to receive a salary increase (but not decrease)
annually in an amount to be determined by the Board or the compensation
committee thereof in its sole and exclusive discretion. Once increased, the new
salary shall become the Base Salary for purposes of this Agreement and shall not
be reduced without the Executive’s written consent.  Any material reduction in
the Base Salary of the Executive, without his written consent, may be deemed
Good Reason as set forth in and subject to Section 4.5.2 of this Agreement.  

3.2 Discretionary Bonus.  Provided the Executive meets the conditions stated in
this Section 3.2, the Executive shall be eligible for an annual discretionary
bonus (hereinafter referred to as the “Bonus”) with a target amount of fifty
percent (50%) of the Executive’s Base Salary, subject to standard deductions and
withholdings, based on the Board’s determination, in good faith, and based upon
the Executive’s individual achievement and company performance objectives as set
by the Board or the compensation committee thereof, of whether the Executive has
met such performance milestones as are established for the Executive by the
Board or the compensation committee thereof, in good faith, in consultation with
the Executive (hereinafter referred to as the “Performance Milestones”). For the
2015 calendar year, the Executive’s Bonus target will not be prorated, so that
Executive’s Bonus target for 2015 is $225,000. The Performance Milestones will
be based on certain factors including, but not limited to, the Executive’s
performance and the Company’s financial performance.  The Executive’s Bonus
target will be reviewed annually and may be adjusted by the Board or the
compensation committee thereof in its discretion, provided however, that the
Bonus target may only be materially reduced upon Executive’s written
consent.  The Executive must be employed on the date the Bonus is awarded to be
eligible for the Bonus, subject to the termination provisions thereof.  The
Bonus shall be paid during the calendar year following the performance calendar
year.

3.3 Equity Awards.

3.3.1 Prior Equity Grants. All Company equity awards previously granted to
Executive shall continue in effect from and following the Effective Date in
accordance with their existing terms.  Executive may be eligible to receive
additional grants of Company equity awards in the sole discretion and subject to
the approval of the Board.

3.3.2 Promotion Equity Grants.  In addition to any equity awards previously
awarded to Executive, on the Effective Date the Executive was granted the
following additional equity awards pursuant to and subject to the terms of the
Horizon Pharma Public Limited Company 2014 Equity Incentive Plan (“2014 Equity
Incentive Plan”) and its form of stock option and restricted stock unit award
agreements, in the forms provided to Executive concurrently with this Agreement
(collectively the “Equity Plan Documents”) and compliance with applicable
securities laws:

(i) Promotion Option.  A stock option to purchase up to 200,000 shares of the
Company’s common stock (the “Additional Option”).  The Additional Option has an
exercise price equal to the fair market value of the Company’s common stock on
the applicable date of grant, which for purposes of this grant shall be the
August 5, 2015 (the “Additional Option Grant Date”).  The Additional Option will
be an incentive stock option to the maximum extent permitted by applicable tax
laws.  Any portion of the Additional Option that does not qualify as an
incentive stock option will be a nonstatutory stock option.  Subject to
Executive’s continued provision of services to the Company through the
applicable vesting dates, the Additional Option shall vest as follows: 25% of
the total number of shares subject to the Additional Option shall vest on the
first anniversary of the Additional Option Grant Date and 1/36 of the remaining
number of shares subject to the Additional Option shall vest on each monthly
anniversary thereafter so that the Additional Option would fully vest on the
four (4) year anniversary of the Additional Option Grant Date subject to
Executive’s continued services with the Company through such date.

 

--------------------------------------------------------------------------------

 

(ii) Promotion Restricted Stock Unit Award.  An additional restricted stock unit
award in respect of 75,000 shares of the Company’s common stock (the “Additional
RSU Award”).  Subject to Executive’s continued provision of services to the
Company through the applicable vesting dates, the Additional RSU Award shall
vest as follows: 25% of the total number of units subject to the RSU Award shall
vest on August 5, 2015, and thereafter 25% of the total number of units subject
to the RSU Award shall vest on each August 5th, so that the RSU Award would
fully vest on August 5, 2018, subject to Executive’s continued services with the
Company through such date.

(iii) Additional PSU Award.  On March 23, 2015 Executive was granted a
performance restricted stock unit award pursuant to and subject to the terms of
the Horizon Pharma Public Limited Company 2014 Equity Incentive Plan (“2014
Equity Incentive Plan”) and Equity Long Term Incentive Program (the “Equity
LTIP”) with a target award level of 33,000 stock units and a maximum award level
of 132,000 stock units (the “Original PSU Award”).  On the Effective Date the
Executive was granted an additional award of performance restricted stock units
(“Additional PSU Award”) pursuant to and subject to the terms of the 2014 Equity
Incentive Plan, the Equity LTIP and compliance with applicable securities
laws.  The Additional PSU Award has a target award level of 200,000 stock units
and a maximum award level of 800,000 stock units so that when combined with the
Original PSU Award, the Executive’s total target performance stock unit award
granted under the Equity LTIP will be in respect of 233,000 stock units with a
maximum award level of 932,000 stock units.  The Additional PSU Award will be
subject to all the terms and conditions of the Equity LTIP.

3.3.3 Legal Review.  Upon the Executive’s submission of appropriate itemized
proof and verification of reasonable and customary legal fees incurred by the
Executive in obtaining legal advice associated with the review, preparation,
approval, and execution of this Agreement, the Company shall pay for up to
$10,000.00 of such legal fees subject to receipt of appropriate proof and
verification of such legal fees no later than sixty (60) days of receipt of an
invoice for legal services from the Executive and/or his attorneys.  To be
eligible for reimbursement, the invoice must be submitted no later than ninety
(90) days after the legal fees are incurred.

3.4 Changes to Compensation.  The Executive’s compensation may be changed from
time to time by mutual agreement of the Executive and the Company.  In the event
that the Executive’s base salary is materially decreased without his written
consent, said decrease will be Good Reason for the Executive to terminate the
Agreement as set forth in and subject to Section 4.5.2 of this Agreement.

3.5 Taxes.  All amounts paid under this Agreement to the Executive by the
Company will be paid less applicable tax withholdings and any other withholdings
required by law or authorized by the Executive.  

3.6 Benefits.  The Executive shall, in accordance with Company policy and the
terms of the applicable plan documents, be eligible to participate in benefits
under any executive benefit plan or arrangement which may be in effect from time
to time and made available to the Company’s executives or key management
employees, provided, however, that the Executive shall be entitled to at least
four (4) weeks of paid vacation annually.

4.

Termination.

4.1 Termination by the Company.  The Executive’s employment with the Company may
be terminated only under the following conditions:

4.1.1 Termination for Death or Disability.  The Executive’s employment with the
Company shall terminate effective upon the date of the Executive’s death or
“Complete Disability” (as defined in Section 4.5.1), provided, however, that
this Section 4.1.1 shall in no way limit the Company’s obligations to provide
such reasonable accommodations to the Executive and/or his heirs as may be
required by law.

4.1.2 Termination by the Company For Cause.  The Company may terminate the
Executive’s employment under this Agreement for “Cause” (as defined in Section
4.5.3) by delivery of written notice to the Executive specifying the Cause or
Causes relied upon for such termination, provided that such notice is delivered
within two (2) months following the occurrence or discovery of any event or
events constituting “Cause”.  Any notice of termination given pursuant to this
Section 4.1.2 shall effect termination as of the date of the notice or such date
as specified in the notice.  The Executive shall have the right to appear before
the CEO before any termination for Cause becomes effective and binding upon the
Executive.

4.1.3 Termination by the Company Without Cause.  The Company may terminate the
Executive’s employment under this Agreement at any time and for any reason or no
reason subject to the requirements set out in Section 4.4 of this
Agreement.  Such termination shall be effective on the date the Executive is so
informed or as otherwise specified by the Company, pursuant to notice
requirements set forth in Section 6 of this Agreement.

 

--------------------------------------------------------------------------------

 

4.2 Termination By The Executive.  The Executive may terminate his employment
with the Company at any time and for any reason or no reason, including, but not
limited, to the following conditions:

4.2.1 Good Reason.  The Executive may terminate his employment under this
Agreement for “Good Reason” (as defined below in Section 4.5.2) by delivery of
written notice to the Company specifying the Good Reason relied upon by the
Executive for such termination in accordance with the requirements of such
section.

4.2.2 Without Good Reason.  The Executive may terminate the Executive’s
employment hereunder for other than Good Reason upon thirty (30) days written
notice to the Company.

4.3 Termination by Mutual Agreement of the Parties.  The Executive’s employment
pursuant to this Agreement may be terminated at any time upon a mutual agreement
in writing of the Parties.  Any such termination of employment shall have the
consequences specified in such mutual agreement.

4.4 Compensation to Executive Upon Termination.  In connection with any
termination of the Executive’s employment for any reason, the Executive or the
Executive’s estate, as applicable, shall be entitled to any amounts payable to
the Executive or the Executive’s beneficiaries subject to and accordance with
the terms of the Company’s employee welfare benefit plans or policies (excluding
any severance pay).  

4.4.1 Death or Complete Disability.  If the Executive’s employment shall be
terminated by death or Complete Disability as provided in Section 4.1.1, the
Company shall pay to Executive, and/or Executive’s heirs, all earned but unpaid
Base Salary, any earned but unpaid discretionary bonuses for any prior period at
such time as bonuses would have been paid if the Executive remained employed,
all accrued but unpaid business expenses, and all accrued but unused vacation
time earned through the date of termination at the rate in effect at the time of
termination (hereinafter referred to as the “Accrued Amounts”), less standard
deductions and withholdings.  The Executive shall also be eligible to receive a
pro-rated bonus for the year of termination, as determined by the Board or the
Compensation Committee of the Board based on actual performance and the period
of the year he was employed (hereinafter referred to as the “Pro-rata Bonus”),
less standard deductions and withholdings, to be paid as a lump sum within
thirty (30) days after the date of termination.  

4.4.2 With Cause or Without Good Reason.  If the Executive’s employment shall be
terminated by the Company for Cause, or if the Executive terminates employment
hereunder without Good Reason, the Company shall pay the Executive’s Base
Salary, accrued but unpaid business expenses and accrued and unused vacation
benefits earned through the date of termination at the rate in effect at the
time of termination, less standard deductions and withholdings.  

4.4.3 Without Cause or For Good Reason.

(i) Not in Connection With a Change in Control. If the Company terminates the
Executive’s employment without Cause or the Executive terminates his employment
for Good Reason, and Section 4.4.3(ii) below does not apply, the Company shall
pay the Accrued Amounts subject to standard deductions and withholdings, to be
paid as a lump sum no later than thirty (30) days after the date of
termination.  In addition, subject to the limitations stated in this Agreement
and upon the Executive’s furnishing to the Company an executed waiver and
release of claims (the form of which is attached hereto as Exhibit A) (the
“Release”) within the applicable time period set forth therein, but in no event
later than forty-five days following termination of employment and permitting
such Release to become effective in accordance with its terms (the “Release
Effective Date”), and subject to Executive entering into no later than the
Release Effective Date a non-competition agreement to be effective during the
Severance Period (as defined below), substantially similar to Section 2.3, and
continuing to abide by its terms during the Severance Period, the Executive
shall be entitled to:

(a) the equivalent of the Executive’s Base Salary in effect at the time of
termination will continue to be paid for a period of twelve (12) months
following the date of termination (hereinafter referred to as the “Severance
Period”), less standard deductions and withholdings, to be paid during the
Severance Period according to the Company’s regular payroll practices, subject
to any delay in payment required by Section 4.6 in connection with the Release
Effective Date; and

 

--------------------------------------------------------------------------------

 

(b) in the event the Executive timely elects continued coverage under COBRA, the
Company will continue to pay the same portion of Executive’s COBRA health
insurance premium as the percentage of health insurance premiums that it paid
during the Executive’s employment, including any amounts that Company paid for
benefits to the qualifying family members of the Executive, following the date
of termination up until the earlier of either (i) the last day of the Severance
Period or, (ii) the date on which the Executive begins full-time employment with
another company or business entity which offers comparable health insurance
coverage to the Executive (such period, the “COBRA Payment
Period”).  Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the Company cannot provide the COBRA premium benefits without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company shall in lieu thereof pay Executive a taxable cash amount, which
payment shall be made regardless of whether the Executive or his qualifying
family members elect COBRA continuation coverage (the “Health Care Benefit
Payment”).  The Health Care Benefit Payment shall be paid in monthly or
bi-weekly installments on the same schedule that the COBRA premiums would
otherwise have been paid to the insurer.  The Health Care Benefit Payment shall
be equal to the amount that the Company otherwise would have paid for COBRA
insurance premiums (which amount shall be calculated based on the premium for
the first month of coverage), and shall be paid until the expiration of the
COBRA Payment Period.

(ii) In Connection With a Change in Control. If the Company (or its successor)
terminates the Executive’s employment without Cause or the Executive terminates
his employment for Good Reason within the period commencing ninety (90) days
immediately prior to a Change in Control of the Company and ending eighteen (18)
months immediately following a Change in Control of the Company (as defined in
Section 4.5.4 of this Agreement), the Executive shall receive the Accrued
Amounts subject to standard deductions and withholdings, to be paid as a lump
sum no later than thirty (30) days after the date of termination. In addition,
subject to the limitations stated in this Agreement and upon the Executive’s
furnishing to the Company (or its successor) an executed Release within the
applicable time period set forth therein, but in no event later than forty-five
days following termination of employment and permitting such Release to become
effective in accordance with its terms, and subject to Executive entering into
no later than the Release Effective Date a non-competition agreement to be
effective during the Severance Period, substantially similar to Section 2.3, and
continuing to abide by its terms during the Severance Period, then in lieu of
(and not additional to) the benefits provided pursuant to Section 4.4.3(i)
above, the Executive shall be entitled to:

(a) the equivalent of the Executive’s Base Salary in effect at the time of
termination will continue to be paid during the Severance Period, less standard
deductions and withholdings, to be paid during the Severance Period according to
the Company’s regular payroll practices, subject to any delay in payment
required by Section 4.6 in connection with the Release Effective Date;

(b) Executive’s target Bonus in effect at the time of termination, or if none,
the last target Bonus in effect for Executive, less standard deductions and
withholdings, to be paid in a lump sum within ten (10) days following the later
of (i) the Release Effective Date, or (ii) the effective date of the Change in
Control; and

(c) in the event the Executive timely elects continued coverage under COBRA, the
Company will continue to pay the same portion of Executive’s COBRA health
insurance premium as the percentage of health insurance premiums that it paid
during the Executive’s employment, including any amounts that Company paid for
benefits to the qualifying family members of the Executive, following the date
of termination until the expiration of the COBRA Payment
Period.  Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the Company cannot provide the COBRA premium benefits without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company shall in lieu thereof pay Executive the Health Care Benefit Payment,
which payment shall be made regardless of whether the Executive or his
qualifying family members elect COBRA continuation coverage.  The Health Care
Benefit Payment shall be paid in monthly or bi-weekly installments on the same
schedule that the COBRA premiums would otherwise have been paid to the
insurer.  The Health Care Benefit Payment shall be equal to the amount that the
Company otherwise would have paid for COBRA insurance premiums (which amount
shall be calculated based on the premium for the first month of coverage), and
shall be paid until the expiration of the COBRA Payment Period.

(iii) No Duplication of Benefits.  For the avoidance of doubt, in no event will
Executive be entitled to benefits under Section 4.4.3(i) and Section
4.4.3(ii).  If Executive commences to receive benefits under Section 4.4.3(i)
due to a qualifying termination prior to a Change in Control and thereafter
becomes entitled to benefits under Section 4.4.3(ii), any benefits previously
provided to Executive under Section 4.4.3(i) shall offset the benefits to be
provided to Executive under Section 4.4.3(ii) and shall be deemed to have been
provided to Executive pursuant to Section 4.4.3(ii).  

 

--------------------------------------------------------------------------------

 

4.4.4 Equity Award Acceleration.

(i) In Connection With a Change in Control. In the event that the Executive’s
employment is terminated without Cause or for Good Reason within the ninety (90)
days immediately preceding or during the eighteen (18) months immediately
following a Change in Control of the Company (as defined in Section 4.5.4 of
this Agreement), the vesting of the Option, the RSU Award and any other
time-based vesting Company equity awards granted to Executive shall be fully
accelerated such that on the effective date of such termination (or, if later,
the date of the Change in Control) one hundred percent (100%) of the equity
award shares granted to Executive prior to such termination shall be fully
vested and immediately exercisable, if applicable, by the Executive.  Treatment
of the Original PSU Award and Additional PSU Award will in all cases be governed
solely by the terms of the Equity LTIP.

(ii) Release and Waiver.  Any equity vesting acceleration pursuant to this
Section 4.4.4 shall be conditioned upon and subject to the Executive’s delivery
to the Company of a fully effective Release in accordance with the terms
specified by Section 4.4.3 hereof and such vesting acceleration benefit shall be
in addition to the benefits provided by Section 4.4.3 hereof.  

4.5 Definitions.  For purposes of this Agreement, the following terms shall have
the following meanings:

4.5.1 Complete Disability.  “Complete Disability” shall mean the inability of
the Executive to perform the Executive’s duties under this Agreement, whether
with or without reasonable accommodation, because the Executive has become
permanently disabled within the meaning of any policy of disability income
insurance covering employees of the Company then in force.  In the event the
Company has no policy of disability income insurance covering employees of the
Company in force when the Executive becomes disabled, the term “Complete
Disability” shall mean the inability of the Executive to perform the Executive’s
duties under this Agreement, whether with or without reasonable accommodation,
by reason of any incapacity, physical or mental, which the Board, based upon
medical advice or an opinion provided by a licensed physician, determines to
have incapacitated the Executive from satisfactorily performing all of the
Executive’s usual services for the Company, with or without reasonable
accommodation, for a period of at least one hundred eighty (180) days during any
twelve (12) month period that need not be consecutive.

4.5.2 Good Reason.  “Good Reason” for the Executive to terminate the Executive’s
employment hereunder shall mean the occurrence of any of the following events
without the Executive’s consent:

(i) a material reduction in the Executive’s duties, authority, or
responsibilities relative to the duties, authority, or responsibilities in
effect immediately prior to such reduction, including by way of example, having
the same title, duties, authority and responsibilities at a subsidiary level
following a Change in Control;

(ii) the relocation of the Executive’s primary work location to a point more
than fifty (50) miles from the Executive’s current work location set forth in
Section 1.5 that requires a material increase in Executive’s one-way driving
distance;

(iii) a material reduction by the Company of the Executive’s base salary or
annual target Bonus opportunity, without the written consent of the Executive,
as initially set forth herein or as the same may be increased from time to time
pursuant to this Agreement; and

(iv) a material breach by the Company of Section 1.2 of this Agreement.

Provided, however that, such termination by the Executive shall only be deemed
for Good Reason pursuant to the foregoing definition if (i) the Company is given
written notice from the Executive within sixty (60) days following the first
occurrence of the condition that he considers to constitute Good Reason
describing the condition and the Company fails to satisfactorily remedy such
condition within thirty (30) days following such written notice, and (ii) the
Executive terminates employment within thirty (30) days following the end of the
period within which the Company was entitled to remedy the condition
constituting Good Reason but failed to do so.  

4.5.3 Cause.  “Cause” for the Company to terminate Executive’s employment
hereunder shall mean the occurrence of any of the following events, as
determined reasonably and in good faith by the Board or a committee designated
by the Board:

(i) the Executive’s gross negligence or willful failure to substantially perform
his duties and responsibilities to the Company or willful and deliberate
violation of a Company policy;

(ii) the Executive’s conviction of a felony or the Executive’s commission of any
act of fraud, embezzlement or dishonesty against the Company or involving moral
turpitude that is likely to inflict or has inflicted material injury on the
business of the Company, to be determined by the sole discretion of the Company;

 

--------------------------------------------------------------------------------

 

(iii) the Executive’s unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or any other party that the
Executive owes an obligation of nondisclosure as a result of the Executive’s
relationship with the Company; and

(iv) the Executive’s willful and deliberate breach of the obligations under this
Agreement that causes material injury to the business of the Company.  

4.5.4 Change in Control.  For purposes of this Agreement, “Change in Control”
means:  (i) a sale of all or substantially all of the assets of the Company;
(ii) a merger or consolidation in which the Company is not the surviving entity
and in which the holders of the Company’s outstanding voting stock immediately
prior to such transaction own, immediately after such transaction, securities
representing less than fifty percent (50%) of the voting power of the entity
surviving such transaction or, where the surviving entity is a wholly-owned
subsidiary of another entity, the surviving entity’s parent; (iii) a reverse
merger in which the Company is the surviving entity but the shares of Common
Stock outstanding immediately preceding the merger are converted by virtue of
the merger into other property, whether in the form of securities of the
surviving entity’s parent, cash or otherwise, and in which the holders of the
Company’s outstanding voting stock immediately prior to such transaction own,
immediately after such transaction, securities representing less than fifty
percent (50%) of the voting power of the Company or, where the Company is a
wholly-owned subsidiary of another entity, the Company’s parent; or (iv) an
acquisition by any person, entity or group (excluding any employee benefit plan,
or related trust, sponsored or maintained by the Company or subsidiary of the
Company or other entity controlled by the Company) of the beneficial ownership
of securities of the Company representing at least seventy‑five percent (75%) of
the combined voting power entitled to vote in the election of Directors;
provided, however, that nothing in this paragraph shall apply to a sale of
assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of the Company.

4.6 Application of Internal Revenue Code Section 409A.  Notwithstanding anything
to the contrary set forth herein, any payments and benefits provided under this
Agreement (the “Severance Benefits”) that constitute “deferred compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the regulations and other guidance thereunder and any
state law of similar effect (collectively “Section 409A”) shall not commence in
connection with Executive’s termination of employment unless and until Executive
has also incurred a “separation from service” (as such term is defined in
Treasury Regulation Section 1.409A-1(h) (“Separation From Service”), unless the
Company reasonably determines that such amounts may be provided to Executive
without causing Executive to incur the additional 20% tax under Section 409A.  

It is intended that each installment of the Severance Benefits payments provided
for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i).  For the avoidance of doubt, it is
intended that payments of the Severance Benefits set forth in this Agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A provided under Treasury Regulation Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9).  However, if the Company (or, if applicable,
the successor entity thereto) determines that the Severance Benefits constitute
“deferred compensation” under Section 409A and Executive is, on the termination
of service, a “specified employee” of the Company or any successor entity
thereto, as such term is defined in Section 409A(a)(2)(B)(i) of the Code, then,
solely to the extent necessary to avoid the incurrence of the adverse personal
tax consequences under Section 409A, the timing of the Severance Benefit
payments shall be delayed until the earlier to occur of: (i) the date that is
six months and one day after Executive’s Separation From Service, or (ii) the
date of Executive’s death (such applicable date, the “Specified Employee Initial
Payment Date”), the Company (or the successor entity thereto, as applicable)
shall (A) pay to Executive a lump sum amount equal to the sum of the Severance
Benefit payments that Executive would otherwise have received through the
Specified Employee Initial Payment Date if the commencement of the payment of
the Severance Benefits had not been so delayed pursuant to this Section and (B)
commence paying the balance of the Severance Benefits in accordance with the
applicable payment schedules set forth in this Agreement.

Notwithstanding anything to the contrary set forth herein, Executive shall
receive the Severance Benefits described above, if and only if Executive duly
executes and returns to the Company within the applicable time period set forth
therein, but in no event more than forty-five days following Separation From
Service, the Company’s standard form of release of claims in favor of the
Company (attached to this Agreement as Exhibit A) (the “Release”) and permits
the release of claims contained therein to become effective in accordance with
its terms (such latest permitted date, the “Release Deadline”).   If the
severance benefits are not covered by one or more exemptions from the
application of Section 409A and the Release could become effective in the
calendar year following the calendar year in which Executive separates from
service, the Release will not be deemed effective any earlier than the Release
Deadline.  Notwithstanding any other payment schedule set forth in this
Agreement, none of the Severance Benefits will be paid or otherwise delivered
prior to the effective date (or deemed effective date) of the Release.  Except
to the extent that payments may be delayed until the Specified Employee Initial
Payment Date pursuant to the preceding paragraph, on the first regular payroll
pay day following the effective date of the Release, the Company will pay
Executive the Severance Benefits Executive would otherwise have received under
the Agreement on or prior to such date but for the delay in payment related to
the effectiveness of the Release, with the balance of the Severance Benefits
being paid as originally scheduled.  

 

--------------------------------------------------------------------------------

 

The severance benefits are intended to qualify for an exemption from application
of Section 409A or comply with its requirements to the extent necessary to avoid
adverse personal tax consequences under Section 409A, and any ambiguities herein
shall be interpreted accordingly.

4.7 Application of Internal Revenue Code Section 280G.  If any payment or
benefit Executive would receive pursuant to a Change in Control from the Company
or otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be equal to the Reduced Amount.  The “Reduced Amount” shall
be either (x) the largest portion of the Payment that would result in no portion
of the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in Executive’s receipt, on an after-tax basis, of the greater economic
benefit notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the manner that results in the greatest economic
benefit for Executive.  If more than one method of reduction will result in the
same economic benefit, the items so reduced will be reduced pro rata.

In the event it is subsequently determined by the Internal Revenue Service that
some portion of the Reduced Amount as determined pursuant to clause (x) in the
preceding paragraph is subject to the Excise Tax, Executive agrees to promptly
return to the Company a sufficient amount of the Payment so that no portion of
the Reduced Amount is subject to the Excise Tax.  For the avoidance of doubt, if
the Reduced Amount is determined pursuant to clause (y) in the preceding
paragraph, Executive will have no obligation to return any portion of the
Payment pursuant to the preceding sentence.

Unless Executive and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the Change in Control shall perform the
foregoing calculations.  If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder.  The Company
shall bear all expenses with respect to the determinations by such accounting
firm required to be made hereunder.

The Company shall use commercially reasonable efforts to cause the accounting
firm engaged to make the determinations hereunder to provide its calculations,
together with detailed supporting documentation, to Executive and the Company
within fifteen (15) calendar days after the date on which Executive’s right to a
Payment is triggered (if requested at that time by Executive or the Company) or
such other time as requested by Executive or the Company.

4.8 Indemnification Agreements.  Concurrently with the execution of this
Agreement, the Company and the Executive shall enter into indemnification
agreements, copies of which are attached hereto as Exhibit B-1 and Exhibit B-2.

4.9 Confidential Information and Invention Assignment Agreement.  The Executive
has previously executed the Company’s Confidential Information and Invention
Assignment Agreement the terms of which shall continue to govern the terms of
Executive’s employment following the Effective Date, and a copy of which is
attached as Exhibit C.

4.10 No Mitigation or Offset.  The Executive shall not be required to seek or
accept other employment, or otherwise to mitigate damages, as a condition to
receipt of the Severance Benefits, and the Severance Benefits shall not be
offset by any amounts received by the Executive from any other source, except to
the extent that the Executive’s rights to the benefits described in Sections
4.4.3(i)(b) or 4.4.3(ii)(c), as applicable, are terminated by reason of the
Executive obtaining full-time employment with another company or business entity
which offers comparable health insurance coverage.

5.

Assignment and Binding Effect.

This Agreement shall be binding upon the Executive and the Company and inure to
the benefit of the Executive and the Executive’s heirs, executors, personal
representatives, assigns, administrators and legal representatives.  Because of
the unique and personal nature of the Executive’s duties under this Agreement,
neither this Agreement nor obligations under this Agreement shall be assignable
by the Executive.  This Agreement shall be binding upon and inure to the benefit
of the Company and its successors, assigns and legal representatives, provided
that the Agreement may only be assigned to an acquirer of all or substantially
all of the Company’s assets.  Any such successor of the Company will be deemed
substituted for the Company under the terms of this Agreement for all
purposes.  For this purpose, “successor” means any person, firm, corporation or
other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company.  

 

--------------------------------------------------------------------------------

 

6.

Notice. 

For the purposes of this Agreement, notices, demands, and all other forms of
communication provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by registered mail, return receipt requested, postage prepaid, or by
confirmed facsimile, addressed as set forth below, or to such other address as
any party may have furnished to the other in writing in accordance herewith,
except that notices of address shall be effective only upon receipt, as follows:

If to the Company:

Horizon Pharma, Inc.

520 Lake Cook Road, Suite 520

Deerfield, IL 60015

Attention:  Timothy P. Walbert, Chairman, President & CEO

Fax:  847-572-1372

If to the Executive:

George P. Hampton

1722 Andrew Crockett Court

Nashville, TN 37027

Any such written notice shall be deemed given on the earlier of the date on
which such notice is personally delivered or five (5) days after its deposit in
the United States mail as specified above.  Either Party may change its address
for notices by giving written notice to the other Party in the manner specified
in this section.

7.

Choice of Law.

This Agreement shall be governed by the laws of the State of Illinois, without
regard to any conflicts of law principals thereof that would call for the
application of the laws of any other jurisdiction.  The Parties consent to the
exclusive jurisdiction and venue of the federal court in the Northern District
of Illinois, and state courts located in the state of Illinois, county of
Cook.  Nothing in this Section 7 limits the rights of the Parties to seek appeal
of a decision of an Illinois court outside of Illinois that has proper
jurisdiction over the decision of a court sitting in Illinois.

8.

Integration.

This Agreement, including Exhibit A, Exhibit B, Exhibit C, the 2014 Equity
Incentive Plan and the Equity LTIP contains the complete, final and exclusive
agreement of the Parties relating to the terms and conditions of the Executive’s
employment and the termination of Executive’s employment, and supersedes all
prior and contemporaneous oral and written employment agreements or arrangements
between the Parties.

9.

Amendment.

This Agreement cannot be amended or modified except by a written agreement
signed by the Executive and the Company.

10.

Waiver.

No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
wavier is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.

11.

Severability.

The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal.  Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision, which most
accurately represents the Parties’ intention with respect to the invalid,
unenforceable, or illegal term or provision.

 

--------------------------------------------------------------------------------

 

12.

Interpretation; Construction. 

The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement.  This Agreement has been
drafted and negotiated by legal counsel representing the Company and the
Executive.  The Parties acknowledge that each Party and its counsel has reviewed
and revised, or had an opportunity to review and revise, this Agreement, and any
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement.

13.

Execution by Facsimile Signatures and in Counterparts.

The parties agree that facsimile signatures shall have the same force and effect
as original signatures.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

14.

Survival.

The provisions of this Agreement, and of all other agreements referenced herein,
shall survive the termination of this Agreement, and of the Executive’s
employment by the Company for any reason, to the extent necessary to enable the
parties to enforce their respective rights hereunder.

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREFORE, the parties have signed this Agreement on the date first
written above.

COMPANY:

HORIZON PHARMA, INC.

HORIZON PHARMA USA, INC.

 

By:

 

Title: Chairman, President & CEO

 

Print Name: Timothy P. Walbert

 

/s/ Timothy P. Walbert

Signature:

 

As authorized agent of the Company

 

August 6, 2015

Date

 

EXECUTIVE:

 

George P. Hampton

 

/s/ George P. Hampton

George P. Hampton, individually

 

August 6, 2015

Date

 

--------------------------------------------------------------------------------

 

Exhibit A

RELEASE AND WAIVER OF CLAIMS

In consideration of the payments and other benefits set forth in Section 4.4 of
the Executive Employment Agreement dated                               , (the
“Employment Agreement”), to which this form is attached, I, George P. Hampton,
hereby furnish Horizon Pharma, Inc. and Horizon Pharma USA, Inc. (together the
“Company”), with the following release and waiver (“Release and Waiver”).

In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, Affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring relating to my
employment or the termination thereof prior to my signing this Release and
Waiver.  This general release includes, but is not limited to: (1) all claims
arising out of or in any way related to my employment with the Company or the
termination of that employment; (2) all claims related to my compensation or
benefits from the Company, including, but not limited to, salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including,
but not limited to, claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including, but not limited to, claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), the Illinois Human Rights Act, the Illinois Equal
Pay Act, the Illinois Religious Freedom Restoration Act, and the Illinois
Genetic Information Privacy Act.  Notwithstanding the foregoing, this Release
and Waiver, shall not release or waive my rights: to indemnification under the
articles and bylaws of the Company or applicable law; to payments under Sections
             of the Employment Agreement; under any provision of the Employment
Agreement that survives the termination of that agreement; under any applicable
workers’ compensation statute; under any option, restricted share or other
agreement concerning any equity interest in the Company; as a shareholder of the
Company or any other right that is not waivable under applicable law.

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company.  If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that:  (a) the release and waiver granted herein
does not relate to claims under the ADEA which may arise after this Release and
Waiver is executed; (b) I should consult with an attorney prior to executing
this Release and Waiver; and (c) I have twenty-one (21) days from the date of
termination of my employment with the Company in which to consider this Release
and Waiver (although I may choose voluntarily to execute this Release and Waiver
earlier); (d) I have seven (7) days following the execution of this Release and
Waiver to revoke my consent to this Release and Waiver; and (e) this Release and
Waiver shall not be effective until the seven (7) day revocation period has
expired unexercised.  If I am less than 40 years of age upon execution of this
Release and Waiver, I acknowledge that I have the right to consult with an
attorney prior to executing this Release and Waiver (although I may choose
voluntarily not to do so); and (c) I have five (5) days from the date of
termination of my employment with the Company in which to consider this Release
and Waiver (although I may choose voluntarily to execute this Release and Waiver
earlier).  

I acknowledge my continuing obligations under my Confidential Information and
Inventions Agreement dated                       ,         .  Pursuant to the
Confidential Information and Inventions Agreement I understand that among other
things, I must not use or disclose any confidential or proprietary information
of the Company and I must immediately return all Company property and documents
(including all embodiments of proprietary information) and all copies thereof in
my possession or control.  I understand and agree that my right to the payments
and other benefits I am receiving in exchange for my agreement to the terms of
this Release and Waiver is contingent upon my continued compliance with my
Confidential Information and Inventions Agreement.

This Release and Waiver, including my Confidential Information and Inventions
Agreement dated ___________, _____, constitutes the complete, final and
exclusive embodiment of the entire agreement between the Company and me with
regard to the subject matter hereof.  I am not relying on any promise or
representation by the Company that is not expressly stated herein.  This Release
and Waiver may only be modified by a writing signed by both me and a duly
authorized officer of the Company.

 

Date:

 

By:

George P. Hampton

 

 